OPINION — AG — ** UNIFORM RETAIL PRICE — MANUFACTURERS ** (1) AN ARTICLE HAS A "STANDARD AND UNIFORM RETAIL PRICE FIXED BY THE MANUFACTURER OR MAKER THEREOF" WOULD NOT, OF ITSELF, AUTHORIZE YOUR BOARD (STATE BOARD OF PUBLIC AFFAIRS) TO DISPENSE WITH THE NECESSITY OF PURCHASING SAME BY COMPETITIVE BIDS; THAT IS, IF "BOND ISSUE" MONEY IS TO USED TO PAY THEREFOR — THIS, BECAUSE OF THE STRINGEST RESTRICTIONS AND REQUIREMENTS. (2) IF THE CONTRACT TO BE ENTERED INTO IS FOR THE PURCHASE OF AN ARTICLE HAVING A "STANDARD AND UNIFORM RETAIL PRICE FIXED BY THE MANUFACTURERS OR MAKERS THEREOF". (3) IF BY THE "VERY NATURE" OF THE CONTRACT, IT IS ONE "IMPOSSIBLE OF AWARD OF COMPETITIVE BIDDING", AND YOUR BOARD SO FINDS, AFTER FULL CONSIDERATION OF ALL ATTENDANT CIRCUMTANCES, IT WOULD NOT BE NECESSARY FOR THE BOARD TO ATTEMPT TO OBTAIN COMPETITIVE BIDS BEFORE PURCHASING SAME, EVEN THOUGH "BOND ISSUE" MONEY IS USED TO PAY THEREFOR. (RETAIL PRICE CONTRACTS, CENTRAL PURCHASING) CITE: 74 O.S. 64 [74-64](A), ARTICLE X, SECTION 31 (MAINARD KENNERLY)